Citation Nr: 0730966	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-13 508	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran service on active duty for approximately 20 
years, retiring in January 1995.  He was awarded the Purple 
Heart.  He died in August 2003, and the appellant is the 
veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the RO.  

The matter on appeal is being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, D.C.  The appellant will be notified by VA if 
further action is required on her part.  



REMAND

A review of the claims file reveals that the veteran died 
August [redacted], 2003 of metastatic malignant melanoma, which the 
death certificate noted had begun approximately 4 months 
earlier.  

The Board notes, however, that there are no medical records 
on file involving postservice treatment of the veteran prior 
to his death.  

Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take appropriate steps 
to contact the appellant and request that 
she submit copies of any medical records 
in her possession involving treatment of 
the veteran for metastatic malignant 
melanoma and that she also identify the 
specific names, addresses and approximate 
dates of treatment, both VA and private, 
for all health care providers who had 
treated the veteran for disability 
related to his metastatic malignant 
melanoma for which she is not submitting 
treatment records.  

After securing any appropriate consent 
from the appellant, VA must attempt to 
obtain copies of all treatment records 
identified by the appellant.  If VA is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
must inform the appellant and her 
representative of this and request them 
to provide copies of the outstanding 
medical records.  All attempts to secure 
this evidence must be documented in the 
claims file by the AOJ.  

2.  Following completion of the above 
development to the extent possible, the 
AOJ must readjudicate the issue on appeal 
based on all relevant evidence on file.  
If the issue continues to be denied, the 
AOJ must provide the appellant and her 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

